SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

747
CA 12-02171
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


ROBERT J. GROMAN, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

STANLEY A. GROMAN, DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (ROBERT W. CONNOLLY OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (Norman
W. Seiter, Jr., J.), entered January 25, 2012. The order directed the
property receiver to accept offers for certain real property.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 14, 2013                        Frances E. Cafarell
                                                Clerk of the Court